Exhibit 10.30



August 5, 2009


Ronald K. Migita
Chairman of the Board
President and Chief Executive Officer
Central Pacific Financial Corp.
Central Pacific Bank
 
RE:  Your Compensation For the Period July 1, 2009 to December 31, 2009.
 
Dear Mr. Migita:


The purpose of this letter is to confirm your compensation for serving as
Chairman of the Board, President, and Chief Executive Officer for Central
Pacific Financial Corp. (“CPF”) and Central Pacific Bank (“CPB”) for the period
from July 1, 2009 to December 31, 2009 (the “Compensation Period”).
 
1.
For serving as Chairman of the Board of Directors (“Board”) of CPF and CPB, you
will continue to receive an annual retainer fee of $160,000 (CPF will pay
$96,000 (60%) and CPB will pay $64,000 (40%)) prorated and paid on a monthly
basis.  Since the Compensation Period is 6 months, you will receive $80,000 (CPF
will pay $48,000 (60%) and CPB will pay $32,000 (40%)), prorated and paid on a
monthly basis during the Compensation Period.

 
2.
You will not receive any board or committee meeting fees for attending any
meetings of the CPF and CPB Boards or any of their respective committees.



3.
For serving as President and Chief Executive Officer of CPF and CPB, you will
receive an annual cash salary of $500,000.  Since the Compensation Period is 6
months, you will receive $250,000 (CPF will pay $60,000 (24%), CPB will pay
$187,500 (75%), and Central Pacific HomeLoans, Inc. will pay $2,500 (1%)),
prorated and paid on a semi-monthly basis during the Compensation Period.



4.
As an employee of CPF and CPB, you are entitled to receive all standard employee
benefits, except for unrestricted vacation which we agree will not impede your
ability to execute your duties and responsibilities.



5.
As an executive officer of CPF and CPB, you are entitled to receive perquisites
that are extended to the highest level executives of CPF and/or CPB, to
presently include an automobile allowance of $1,000 per month and payment of
Waialae Country Club membership dues.



6.
You are eligible to receive the following annual performance-based incentive
compensation:



 
a.
Annual performance-based incentive equity grants in the form of restricted stock
ranging from $110,000 annualized (Threshold), to $220,000 annualized (Target),
to $330,000 annualized (Maximum).  Since the Compensation Period is 6 months,
you will be eligible to receive 50% of the foregoing annualized amounts ($55,000
Threshold, to $110,000 Target, to $165,000 Maximum).
 
The annual performance-based incentive equity grants of restricted stock shall
not exceed one-third of your total annual compensation and shall be subject to
such terms and conditions as required by all applicable laws and
regulations.  Since the Compensation Period is 6 months, your performance-based
incentive equity grants of restricted stock shall not exceed one-third of your
compensation for the Compensation Period.

 
 
b.
The annual performance-based incentive equity grants of restricted stock
(referenced in “a” above) shall be awarded subject to the discretion of the
Compensation Committee (pursuant to section “c” below), utilizing, however, the
following performance measures and related performance standards (Target and
Threshold) set forth below as guidance:



(i)  
Capital

Target:  CPB’s leverage capital ratio to be at 10.5% or higher throughout the
Compensation Period.
Threshold:  CPB’s leverage capital ratio to be at least 10.2% throughout the
Compensation Period.


(ii)  
Asset Quality

Target:  CPB’s California loan portfolio to be no higher than $705 million as of
December 31, 2009.
Threshold:  CPB’s California loan portfolio to be at least at or under $725
million as of December 31, 2009.


Target:  CPB’s total classified assets to be no higher than $450 million as of
December 31, 2009.
Threshold:  CPB’s total classified assets to be at least at or under $475
million as of December 31, 2009.


(iii)  
Stock Price

Target:  CPF common stock price to be $10.50 or higher as of December 31, 2009.
Threshold:  CPF common stock price to be at least $10.40 as of December 31,
2009.


(iv)  
Efficiency Ratio

Target:  CPF’s and CPB’s efficiency ratios to be no higher than 55% (normalized
for nonrecurring and/or credit related costs) for the quarter ended December 31,
2009, through productivity initiatives and cost containment.
Threshold:  CPF’s and CPB’s efficiency ratios to at least at or under 57%
(normalized for nonrecurring and/or credit related costs) for the quarter ended
December 31, 2009, through productivity initiatives and cost containment.


(v)  
Loan to Deposit Ratio

Target:  CPB’s total loan to total deposit ratio to be no higher than 95.0% as
of December 31, 2009.
Threshold:   CPB’s total loan to total deposit ratio to be at least at or under
96.6% as of December 31, 2009.


(vi)  
Net Interest Margin

Target:  CPB’s net interest margin to be at 3.95% or higher for the quarter
ended December 31, 2009.
Threshold:  CPB’s net interest margin to be at least 3.70% for the quarter ended
December 31, 2009.


 
c.
The CPF and CPB Compensation Committees (collectively the “Committee”) has
established minimum (Threshold) performance standards that must be achieved for
each of the performance measures listed in this agreement.  If none of these
Threshold levels are achieved, no equity grants or any portion thereof will be
made.  If one or more of the Threshold levels are achieved, the Committee shall
have the discretion to award equity grants.  In light of the high degree of
uncertainty and difficulty of setting goals in this dynamic economic
environment, the grants, if any, for performance above these Threshold levels
will be discretionarily determined by the Committee.  The Threshold and Target
performance levels serve as a framework from which to evaluate performance;
however, the Committee ultimately maintains discretion in determining the actual
awards to be granted for performance above Threshold.  In no event will the
value of grants exceed $165,000.  While there is no particular weight given to
each of the performance goals, the Committee recognizes the importance of each
goal and will carefully consider the achievement of all the goals in its
performance evaluation and award decision.



The use of a discretionary performance assessment has been selected in order to
allow the Committee to take into account subjective factors and to preserve its
flexibility to act in the best interests of CPB, CPF, and its
shareholders.  Accordingly, the Committee is permitted to consider the facts and
circumstances surrounding the achievement of the listed goals, including, but
not limited to the manner in which the goals were achieved and the resulting
impact on other areas of the Company critical to its stability and
profitability.


While the above is the compensation arrangement approved by the Board of
Directors, please understand that CPF and CPB reserve the right to make any
changes and amendments to the agreement or to withhold or recover any
compensation (on either a retroactive or prospective basis, and whether or not
earned/accrued or yet to be earned/accrued) as necessary or required to comply
with all applicable laws and regulations, to include without limitation, the
Emergency Economic Stabilization Act of 2008 (“EESA”), the American Recovery and
Reinvestment Act of 2009 (“ARRA”), and regulations implementing EESA and ARRA
issued by the U.S. Department of the Treasury with respect to executive
compensation or otherwise.  In addition, CPF and CPB shall have a right to
recover (“clawback”) any grants of restricted stock awarded to you under “b” and
“c” above if such compensation was based on materially inaccurate financial
statements (which includes, but is not limited to, statements of earnings,
revenues, or gains) or any other materially inaccurate performance metric
criteria.


If the foregoing is agreeable with you, please sign and return the original of
this letter to the undersigned.

 
Sincerely,
 
Central Pacific Financial Corp.
Central Pacific Bank


 
By /s/ Colbert M.
Matsumoto                                                                           
Colbert M. Matsumoto
Chair, Compensation Committee
Board of Directors




Accepted and agreed to by:


/s/ Ronald K.
Migita                                                                                         
August 5, 2009
Ronald K.
Migita                                                                                                Date